Title: To Thomas Jefferson from John Barnes, 11 September 1805
From: Barnes, John
To: Jefferson, Thomas


                  
                     George Town 11th. Sepr 1805.
                  
                  I had the Honor of addressing the President 2d. Inst.—from the inclosed State of my Bank transactions the President will perceive the result leaves me $48.64. Sufft. I presume (with the proposed note of $750: for discts. to Morrow at B of C, of which, the proceeds of $250. for the Use of the President) to meet either the President—or Mr Madisons expected drafts.—
                  the late alarming Accts from NY. & Philada.—the spread of the fever—I have concluded not to Approach either of the unfortunate Cities this season.
                  If therefore the President should have any particular demands here they will be promptly attended to. 
                  by Sir, your most Obedt. Servt.
                  
                     John Barnes.
                  
                Enclosure
                                    
                     
                        
                     
                     
                        
                           
                              
                              
                              
                              
                              
                              
                              
                              1805
                           
                           
                              President US. In B B US. wh J Barnes 14 July.
                           
                           
                              1805
                              
                              
                              
                              
                              
                              
                              
                              
                           
                           
                              July 12.
                              Balc. fwd of the President
                              
                              
                              3.
                              71.
                              
                           
                           
                              Augt. 4.
                              Compensation
                              
                              
                              2083.
                              33
                              
                              
                              
                           
                           
                              7.
                              Note Int.
                              2000.
                              
                              
                              
                              
                              
                              
                           
                           
                              
                              
                                  disct.
                              
                                 21.
                              
                              
                                 33
                              
                              
                                 1978.
                              
                              
                                 67
                              
                              
                                 4062
                              
                              
                              
                           
                           
                              
                              
                              
                              
                              
                              
                              4065.
                              71.
                              
                           
                           
                              Augt. 5.
                              Bank Ck for 3/6 Augt.
                              
                              2000.
                              
                              
                              
                              
                           
                           
                              12.
                              
                                  do for Note 11/14 do
                              
                              1500.
                              
                              
                              
                              
                           
                           
                              
                              do. J. C. Howle
                              
                              125.
                              74
                              
                              
                              
                           
                           
                              14.
                              do Lt. Marrin on a/c
                              
                              
                                 300.
                              
                              
                              
                                 3935.
                              
                              
                                 97
                              
                              
                           
                           
                              
                              
                              
                              
                              
                              
                              139.
                              97
                              
                           
                           
                              Sepr 4.
                              Compensation
                              
                              
                              2083.
                              33
                              
                              
                              
                           
                           
                              
                              Note. disctd.
                              2000.
                              
                              
                              
                              
                              
                              
                           
                           
                              
                              
                                  disct.
                              
                                 21.
                              
                              
                                 33
                              
                              
                                 1978.
                              
                              
                                 67.
                              
                              
                                 4062
                              
                              
                              
                           
                           
                              
                              
                              
                              
                              
                              
                              4200.
                              97.
                              
                           
                           
                              Sepr 4. 
                              Bank Chk Note 4/Sepr.
                              
                              2000.
                              
                              
                              
                              
                           
                           
                              “
                              
                                  do Jb. Herrik
                              253.
                              33
                              
                              
                              
                           
                           
                              6.
                              
                                  Lt. Marin on a/c
                              
                              300.
                              
                              
                              
                              
                           
                           
                              9.
                              Bank per Note—13 per C.
                              
                              
                                 1600.
                              
                              
                              
                                 4153.
                              
                              
                                 33
                              
                              
                           
                           
                              
                              in favr of the Presidt. JB 
                              
                              48.
                              64
                              
                           
                           
                              
                              John Barnes
                              
                              
                              
                              
                              
                              
                              
                           
                           
                              
                              
                              
                              
                              
                              
                              
                              
                              
                           
                        
                     
                     
                        
                     
                  
                  
               